DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on 7/8/2022.
A Supplemental amendment was received on 8/1/2022.
Claims 1, 2, 4, 5, 12 and 16 are amended.
Claims 18-20 are cancelled.
Claims 1-17 are pending in the current application.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose a pet corral for a kayak comprised of the combination of posts and railings secured to the top surface of the kayak, where the corral is constructed and arranged to provide a fenced structure from the bow of the kayak up to an area in from of a cockpit of the kayak, wherein the height of the at least two railing bars is adjustable from at least about one foot so that the railing bars can be moved to not block the view of a user of the kayak, or wherein the at least two railing bars are connected to the vertical post secured near the bow of the kayak via a joint allowing the internal angle between the railing bars to be adjusted via opening and closing the joint to allow the corral to fit on different sized kayaks, or wherein at least two of the at least three connectors are secured to the kayak by a band or strap connected the at least two  of the at least three connectors across a bottom portion of the kayak.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY D WIEST/Primary Examiner, Art Unit 3617